Exhibit 10.7

LOGO [g54110img2.jpg]

 

TO: [Name]

August     , 2006

FY07 RETURN ON NET ASSETS (RONA) AWARD

UNDER PERFORMANCE BONUS PLAN

Dear             :

On August 16, 2006, the Human Resources and Compensation Committee of the Board
of Directors (the “Committee”) authorized a RONA award (“Award”) for fiscal year
2007 (“FY07”) to you under the Corporation’s Performance Bonus Plan, which was
approved by the shareholders of the Corporation on October 26, 2005, so that
payments made hereunder will be qualified as “performance-based compensation”
for purposes of Section 162(m) of the Internal Revenue Code of 1986 and
Section 1.162-27 of the Treasury Regulations promulgated thereunder. Your Award
is in the amount of              RONA Shares. The Award is subject to the
following terms and conditions:

 

  1. The payout value of each RONA Share (“RONA %”) is determined as follows:

 

  a) Earnings / Average Assets = Return on Assets (ROA)

 

  b) If ROA is <35%: ROA x 0.1786 = RONA%

—or— if ROA is >35%: 6.25% + ((ROA-35%) x 0.08928) = RONA%

where:

 

  Earnings = the Corporation’s Segment Operating Income for FY07;

Average Assets = the average of the Corporation’s RONA Assets at the beginning
of FY07 and at the end of each of the fiscal quarters of FY07; and

RONA Assets = inventory + accounts receivable + prepaid expenses + property,
plant and equipment (net) + goodwill + intangibles – trade accounts payable.

 

  2. The formula for calculating your “Payout” under the Award is as follows:

 

  a) RONA% x (# of RONA Shares) = Total Bonus %

 

  b) Total Bonus % x Base Pay for fiscal year 2007 = Payout

3. The Payout earned under the Award will be paid after the end of FY07. Your
Payout will be reduced on a pro rata basis to reflect the actual amount of time
you serve in an eligible position during FY07.



--------------------------------------------------------------------------------

4. If you retire (at or after age 60, or earlier with the consent of the
Committee), die or become disabled during FY07, you will be entitled to receive
a pro rata share of the Payout ultimately earned during FY07 based upon the
number of full months worked during FY07. Termination of employment for any
other reason during FY07 will result in forfeiture of your Award.

5. You will receive the Payout in either cash or a credit to your Executive
Deferral Plan account (based on your election made in accordance with rules
established by the Corporation) following certification of the calculation of
the RONA% and Payout by the Committee at the end of FY07. The Committee retains
the ability to reduce the Payout at its sole discretion. The amount of the
Payout is also subject to the payout limitations set forth in Section 5(c) of
the Bonus Plan.

6. The Award is subject to all terms, conditions and provisions of the Bonus
Plan to the extent not specifically addressed herein. In the event of any
conflict between the terms of the Bonus Plan and the Award, the Bonus Plan shall
prevail.

Please acknowledge receipt of this Award and indicate your agreement with the
terms hereof by signing and returning a copy to me as soon as possible.

LOGO [g54110img3.jpg]

Thomas A. Piraino, Jr.

Vice President, General Counsel

And Secretary

Receipt Acknowledged and Agreed:

 

 

    Date:  

 

[Name]      